Case 3:20-cr-00007-JCH Document 47 Filed 04/13/21 Page i1of5

UNITED STATES DISTRICT COURT

DISTRICT OF CONNECTICUT
UNITED STATES OF AMERICA )
V. 3:20-cr-0007 (JCH)
CHAIM STERN,
Defendant. April 12, 2021

MOTION FOR ADMISSION PRO HAC VICE OF SUSAN R. NECHELES

Pursuant to Rule 83.1(d) of the Local Rules of Civil Procedure for the District of
Connecticut, the undersigned counsel, a member of the Bar of this Court, respectfully moves for
Susan R. Necheles to be admitted pro hac vice to appear before this Court on behalf of
Defendant Chaim Stern in the above-captioned matter.

1, Pursuant to Local Rule 83.1(d)(1), an affidavit of Attorney Necheles stating her
qualifications for admission pro hac vice is attached as Exhibit A to this motion.

a Pursuant to Local Rule 83.1(d)(2), the granting of this motion will not require the
modification of any scheduling order entered in this matter.

Oe Pursuant to Local Rule 83.1(d)(3), this motion is accompanied by payment of a
fee of $200.00 to the Clerk of this Court.

4, Pursuant to Local Rule 83.1(d)(4), Attorney Necheles will promptly file a
certificate of good standing from the Bar of the State of New York, where she has her primary
office, with the Clerk of this Court upon admission to this Court pro hac vice.

WHEREFORE, the undersigned counsel respectfully moves for Susan R. Necheles to be

admitted pro hac vice in the above-captioned matter.
Case 3:20-cr-00007-JCH Document 47 Filed 04/13/21 Page 2 of 5

Respectfully submitted,

DEFENDANT CHAIM STERN,

By: /s/Stanley A Twardy, Jr.
Stanley A. Twardy, Jr. (ct#05096)
satardyt@daypitney.com
Day Pitney LLP
263 Tresser Blvd.
Stamford, CT 06901
(203) 977-7425 (telephone)
(203) 583-8122 (fax)

CERTIFICATION

Thereby certify that on the above date a copy of the foregoing document was filed
electronically and served by mail on anyone unable to accept electronic filing. Notice of this
filing will be sent by e-mail to all parties by operation of the Court’s electronic filing system or
by mail to anyone unable to accept electronic filing as indicated on the Notice of Electronic
Filing. Parties may access this filing through the Court’s CM/ECF system.

/s/ Stanley A. Twardy, Jr.
Stanley A. Twardy, Jr. (ct#05096)
Case 3:20-cr-00007-JCH Document 47 Filed 04/13/21 Page 3 of 5

EXHIBIT A
Case 3:20-cr-00007-JCH Document 47 Filed 04/13/21 Page 4of5

UNITED STATES DISTRICT COURT

DISTRICT OF CONNECTICUT
UNITED STATES OF AMERICA )
V. 3:20-cr-0007 (JCH)
CHAIM STERN,
Defendant.

AFFIDAVIT OF SUSAN R. NECHELES

I, Susan R. Necheles, being duly sworn, depose and say:

1, Tam over 18 years old and believe in the obligations of an oath.

2. I submit this affidavit pursuant to Local Rule of Civil Procedure 83. 1(d)(1) in
support of the motion to admit me pro hac vice to represent Defendant Chaim Stern in the above-
captioned action.

3. Tam an attorney with the law firm of NechelesLaw LLP, 249 4" Ave. Brooklyn
NY 11215, telephone number (212) 997-7400 and facsimile number (212) 997-7646. My e-mail
address is: snecheles@necheleslaw.com

4, [am a member in good standing of the bar of the State of New York (#2103638),
the United States Court of Appeals for the Second Circuit (no bar number assigned), the United
States District Court for the Southern District of New York (no bar number assigned), and the
United States District Court for the Eastern District of New York (no bar number assigned).

5. I have no pending disciplinary complaints as to which a finding has been made
that such complaint should proceed to a hearing.

6. I have not been denied admission to, been disciplined by, resigned from,
surrendered my license to practice before, or withdrawn an application for admission to practice

while facing a disciplinary complaint before this Court or any other court.

4.
Case 3:20-cr-00007-JCH Document 47 Filed 04/13/21 Page 5of5

7. T have fully reviewed and am familiar with the Federal Rules of Criminal
Procedure, the applicable Local Rules of the United States District Court for the District of

Connecticut, and the Connecticut Rules of Professional Conduct. —_— kaw
SHelay 8 Tovey,
8. I designate my sponsoring attorney, Sara-J-an-Vliet of Day Pitney LLP, as my

agent for service of process and designate the District of Connecticut as the forum for the
. _. {
resolution of any dispute arising out of my ems | ,

{ |
i es [
Aka Lite
Susa nae “”

|
\

———

i oS day of April,

Sworn to “Vy this

Notary Publi® = “7
My Commission Expires:

bo

021.

JOSEPH R. SKOLER
Notary ge on ai York
No. 01
Qualified In New York County
Commission Expires October 12, 2008
wei fem
